DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 8 & 16 - 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventinon, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2022.
Applicant's election with traverse of Group 2 claims 9 – 15, in the reply is acknowledged.  The traversal is on the ground(s) that the groups are not independent and there is no search burden.  
This is not found persuasive because of the differences explained in the previous action and due to the different classification of the groups where a serious search burden exists. The requirement is still deemed proper and is therefore made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 1,510,291 A. D. Alexander (‘Alexander hereafter), 05/29/1922; 
U.S. 1,336,291 S. R. Gilmore (‘Gilmore hereafter), 06/12/1919, 
U.S. 0,499,747 G. T. Moe (‘Moe hereafter), 06/20/1993 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 1 – 8  & 16 - 20 have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 1,336,291 S. R. Gilmore (‘Gilmore hereafter), 

Regarding Claim 9, ‘Gilmore discloses all the claim limitations including: A cap removal device for removing end caps from a reverse osmosis pressure vessel (‘Gilmore, Pg 1, Col. 1,  ln 18 – 31, Fig 1, Plate puller, intended use recitation, see below), 
the device comprising: 
a cap (‘Gilmore, #2 (plate)) remover (‘Gilmore, #19 (threaded end)) adapted to be secured to an end cap of a reverse osmosis pressure vessel (‘Gilmore, removes plate #2 and is capable of being used to remove end caps from a reverse osmosis pressure vessel, see intended use below); 
a honed tube (‘Gilmore, #5 (tube), Clm 1, “piece of tubing”, a “honed tube” is a product by process limitation, see below) adapted to be secured to the end cap and adapted to stabilize the cap removal device (‘Gilmore, system shown in Figure 1, with #5 (tube), #17 (Rod), #8 (screw), #9 (handle)) when removing the end cap from reverse osmosis pressure vessel (‘Gilmore, is capable of being used to remove end caps from a reverse osmosis pressure vessel, see intended use below)
wherein the honed tube has a larger circumference than the cap remover  (‘Gilmore, #5 (tube) is larger than #19 (threaded end)); and 
a puller handle adapted to be secured to the cap remover (‘Gilmore, “The lower disk or collar 14 is provided with a radial slot at 16 and a draw rod or bolt 17, having a head 18 countersunk in the collar 14 and extends below or through the collar 14 and its outer end is threaded as at 19 to receive a shoulder piece in the form of a collar or nut 20 to be passed on the outer end of the draw rod 17. If desired a cotter or other keying device 21 may be passed through the outer end of the rod 17 to support or hold the shoulder. collar or piece. 20 in place after the rod 17 has been passed through the two plates 2-2 which are to be drawn together as shown in their relative dotted positions in the plates.” Inherently, nut #20 maybe a thread through the plate),
wherein movement of the puller handle removes the end cap from the reverse osmosis pressure vessel (‘Gilmore, Pg 2, Col. 1, “Then the workman has but to project the exposed end of the draw rod through the apertures 3-3 of plates 2-2 to be drawn together and thereafter by reversing the direction of rotation of the handle 9 and the screw 8 the draw rod is retracted into or toward the tube 5 and the plates 2-2 drawn into overlapping and abutting position.” removes plate #2 and is capable of being used to remove end caps from a reverse osmosis pressure vessel, see intended use below).
Note that in claim 9, line 1, the limitation " reverse osmosis pressure vessel" is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). 
A recitation of “product by process” claims are limited by and defined by the process, determination of patentability is based on the product itself. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113(I). 
Since there is no structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, the spot welds of ‘Czinger meets the claim.
	
Regarding Claim 10, ‘Gilmore discloses all the claim limitations including: the cap remover is adapted to be secured to the end cap with screws (‘Gilmore, #19 (threaded end) is secured to #2, Inherently, nut #20 maybe a thread through the plate).

Regarding Claim 11, ‘Gilmore discloses all the claim limitations including: honed tube is cylindrically shaped. (‘Gilmore, #5 (tube), Clm 1, “piece of tubing”, a “honed tube” is a product by process limitation, see above, Clm 3, “A tube provided with a cap having a 36 threaded bore, a member adapted to slide within said tube, a member provided with
threads co-mating with the threaded bore of the cap and rotatable within said slidable
member, a draw bolt mounted in said slidable member and extensible beyond the encl
of said tube.” Tube is tapped for a thread and is used with a slidable member indicating the tube is round. Figure 1 shows a section view only.  However in combination of Figure 1 and Clm 3, the tube is a cylindrical shape)
Regarding Claim 14, ‘Gilmore discloses all the claim limitations including: honed tube is closed at a first end and open at a second end (‘Gilmore, Fig 1 shows #6 (cap) near top of puller, and open at bottom near #2 (plate)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 1,336,291 S. R. Gilmore (‘Gilmore hereafter),  and in view of U.S. 0,499,747 G. T. Moe (‘Moe hereafter), 06/20/1993 

		Regarding Claim[s] 12, ‘Gilmore discloses all the claim limitations except is silent regarding: puller handle is secured by being threaded into the cap remover.
However, ‘Moe, does teach: Pg 2, Col. 1, ln 42 – 45, Fig 1, shows T handle threaded into rod. “This rod or bolt C has its end screw-threaded and is designed to pass through the hollow handle D.” ‘Gilmore, Fig 1, also shows the T secured to #8 (screw) with a bolt on the upper right side of the T to keep the T handle from slipping. ‘Gimore’s T handle bolt and ‘Moe’s T handle will secure the handle in place without unscrewing.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Gilmore with a T handle system threaded into the screw as taught by ‘Moe in order to provide a handle secured to the bolt by means of a cast nut in the handle (‘Moe, Col. 2, ln 62 – 65).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 1,336,291 S. R. Gilmore (‘Gilmore hereafter),  and in view of U.S. 1,510,291 A. D. Alexander (‘Alexander hereafter),

Regarding Claim[s] 12, ‘Gilmore discloses all the claim limitations except is silent regarding: top portion of the puller handle is hexagonal shaped.
However, ‘Alexander, does teach: Figs 4 & 5, shows #29 (handle), #13 (pins ), #12 (locating nut/ hexagonal shape), Pg 2 Col. 2, ln 64- 69, 21 is a holder adapted to be connected to sleeve 22 by means of a screw 23 taking into recess 24 at the end of slot 25. The holder 21 has an overhanging lip 26 taking into the circumferential groove 27 in nut 16. 29 is handle of locating nut.
	Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Gilmore with a top portion of the puller handle to be a hexagonal shape as taught by ‘Alexander in order to provide an attachment into the screw and a base for the handle. ‘Alexander applies a known technique (rod through a nut to make a handle) to a known device (tool) ready for improvement to yield predicable results;

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
12/11/2022